[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2033

                        UNITED STATES,

                          Appellee,

                              v.

                      VINCENT LOMBARDI,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

    [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                                                    

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Vince Lombardi on brief pro se.                          
Sheldon Whitehouse, United States Attorney,  and Andrew J.  Reich,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                       October 17, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we perceive  no reason to set  aside appellant's plea

or sentence.

     The  plea proceedings  reveal  no fundamental  defect or

miscarriage of justice.   Appellant's argument  regarding the

scope of 18 U.S.C.   371 is  meritless.  See United States v.                                                                      

Brandon, 17 F.3d 409, 422  (1st Cir.), cert. denied, 513 U.S.
820 (1994).  The  record does not support appellant's  claims

that  his plea  was coerced  and that  the plea  colloquy was

confusing  or inadequate.   Further,  as  the district  court

carefully ascertained the voluntariness of appellant's  plea,

and his plea  agreement reflected the  reciprocal arrangement

with the codefendant,  we are not compelled to  set aside the

plea.   Cf. United States  v. Martinez-Molina,  64 F.3d 719,                                                         

732-34 (1st Cir. 1995). 

     The sentencing proceedings  reveal no clear error  as to

the  adjustments under U.S.S.G.     2B1.1(b)(4)(B) & 3B1.1(c)

or otherwise.  And,  by providing that the  restitution order

was subject to reconsideration, the district court adequately

took into account appellant's ability to pay.  

     Appellant's  remaining  arguments do  not  merit further

comment.

     We   do  not   address   appellant's  claims   regarding

ineffective assistance  of counsel,  as such  claims must  be

                             -2-

presented to  the district court  in the first instance  in a

motion under 28 U.S.C.   2255.  

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -3-